Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2007

USA v. Poellnitz
Precedential or Non-Precedential: Non-Precedential

Docket
No. 06-3027




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Poellnitz" (2007). 2007 Decisions. Paper 133.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/133


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
This opinion has been removed from the repository at
the request of a party to the case.